Exhibit 10.2

 

ALKERMES, INC.

This Indemnification Agreement (“Agreement”) is made as of ________, 20 ___ by
and between Alkermes, Inc., a Pennsylvania corporation (the “Company”), and
________ (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company and Alkermes plc, a public limited company incorporated in
Ireland (the “Parent”), desire to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Parent, any of its
subsidiaries (together, the “Alkermes Group” and individually, an “Alkermes
Company” or, if more than one Alkermes Company but less than the Alkermes Group,
the “Alkermes Companies”), and/or any Enterprise (as defined below), and it is
beneficial to the Company for the Parent to be able to attract such
professionals;

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Parent and/or any other Alkermes Company or any Enterprise, the Company wishes
to provide for the indemnification of, and advancement of expenses to,
Indemnitee to the Maximum Extent Permitted by Law;

WHEREAS, because Indemnitee will make important decisions affecting the Company,
including with respect to major corporate transactions and reorganizations as
well as decisions affecting other Alkermes Companies and/or Enterprises in which
an Alkermes Company has an important interest, the board of directors of the
Company (the “Board”) has determined that it is in the best interests of the
Company to ensure that Indemnitee obtain indemnification and expense advancement
in connection with his or her service to the Alkermes Group; and

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the articles of association or other governing
documents of any Alkermes Company and any resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and for other good and valuable consideration, receipt of which is
hereby acknowledged, the Company and Indemnitee do hereby agree as follows:

Section 1.  Services to the Parent, any other Alkermes Company, and/or any
Enterprise.  Indemnitee agrees to serve as a director, secretary, and/or officer
of the Parent, any other Alkermes Company, and/or any Enterprise. Indemnitee may
at any time and for any reason resign from such position(s) (subject to any
other contractual obligation or any obligation imposed by law). No Alkermes
Company shall have an obligation under this Agreement to continue Indemnitee in
such position. This Agreement shall not be deemed an employment contract between
the Company, any other Alkermes Company or any Enterprise and Indemnitee. The
foregoing notwithstanding, this Agreement shall continue in force after
Indemnitee has

 

--------------------------------------------------------------------------------

 

ceased to serve as a director, secretary and/or officer of the Parent, any other
Alkermes Company, and/or any Enterprise, as the case may be.

 

Section 2.  Definitions.

 

As used in this Agreement:

 

(a)“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than an Alkermes Company, or a
trustee or other fiduciary holding securities under an employee benefit plan of
the Alkermes Group, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under said Act), directly or indirectly, of securities of the Parent
representing twenty-five percent (25%) or more of the total voting power
represented by the Parent’s then outstanding Voting Securities, or (ii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the board of directors of the Parent (the “Parent Board”) and
any new director whose election to the Parent Board or nomination for election
by the Parent’s shareholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
shareholders of the Parent approve a merger, scheme of arrangement or
consolidation of the Parent with any other corporation, other than a merger,
scheme of arrangement or consolidation which would result in the Voting
Securities of the Parent outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity) at least fifty percent (50%) of the total
voting power represented by the Voting Securities of the Parent or such
surviving entity outstanding immediately after such merger, scheme of
arrangement or consolidation, or (iv) the shareholders of the Parent approve a
plan of complete liquidation of the Parent or an agreement for the sale or
disposition by the Parent (in one transaction or a series of transactions) of
all or substantially all of the assets of the Parent, except in the event of a
sale of assets to an entity in which more than 50% of the Voting Securities of
such entity is owned by shareholders of the Parent in substantially the same
proportion as their ownership of Voting Securities immediately prior to the
sale.

 

(b)“Corporate Status” describes the status of a person as a current or former
Representative of an Alkermes Company or of any other Enterprise which such
person is or was serving at the request of an Alkermes Company.

 

(c)“Enforcement Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.

 

-2-

 

--------------------------------------------------------------------------------

 

(d)“Enterprise” shall mean any domestic or foreign, for-profit or
not-for-profit, corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other legal entity, in each case other
than an Alkermes Company, of which Indemnitee is or was serving as a
Representative at the request of an Alkermes Company.

 

(e)“Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or an appeal resulting from a
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.  Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

 

(f)“Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that Indemnitee is or was a director, secretary, and/or officer of the Company
or any other Alkermes Company, or is or was serving at the request of such
entity as a director, officer, secretary, employee, trustee, agent, or fiduciary
of another foreign or domestic corporation, partnership, limited liability
company, joint venture, employee benefit plan, trust, or other Enterprise, or
related to anything done or not done by Indemnitee in any such capacity, whether
or not the basis of the Proceeding is alleged action in an official capacity as
a director, officer, secretary, employee, trustee, agent, or fiduciary or in any
other capacity while serving as a director, officer, secretary, employee,
trustee, agent, or fiduciary.

 

(g)“Independent Counsel” shall mean a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of Pennsylvania
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) an Alkermes Company, any Enterprise or Indemnitee in
any matter material to any such party (other than with respect to matters
concerning Indemnitee under this Agreement), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either an Alkermes Company or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.
The Company agrees to pay the reasonable fees and expenses of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

(h)“Maximum Extent Permitted by Law” shall include, but not be limited to: (i)
to the maximum extent permitted by the provision of the Pennsylvania Business
Corporation Law of 1988 (the “PBCL”) that authorizes or contemplates additional
indemnification by agreement, or the corresponding provision of any amendment to
or replacement of the PBCL or such provision thereof; and (ii) to the maximum
extent authorized or

-3-

 

--------------------------------------------------------------------------------

 

permitted by any amendments to or replacements of the PBCL adopted after the
date of this Agreement that increase the extent to which a corporation may
indemnify its Representatives.

 

(i) “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of an Alkermes Company, an Enterprise
or otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the fact that Indemnitee is or was a director or officer of an
Alkermes Company or is or was serving at the request of an Alkermes Company as a
Representative of any Enterprise or by reason of any action taken by him or her
or of any action taken on his or her part while acting as director or officer of
an Alkermes Company or while serving at the request of an Alkermes Company as a
Representative of any Enterprise, in each case whether or not serving in such
capacity at the time any liability or expense is incurred for which
indemnification, reimbursement or advancement of expenses can be provided under
this Agreement; provided, however, that the term “Proceeding” shall not include
any action, suit or arbitration, or part thereof, initiated by Indemnitee to
enforce Indemnitee’s rights under this Agreement as provided for in Section
13(e) of this Agreement.

 

(j) “Representative” shall mean a person occupying the position or discharging
the functions of a director, officer, employee, fiduciary, trustee or agent
thereof, regardless of the name or title by which the person may be designated.
The term does not imply that a director, secretary, and/or officer, as such, is
an agent of a corporation.

 

(k)“Voting Securities” shall mean, with respect to any entity, any securities of
such entity which vote generally in the election of directors.

 

Section 3.Indemnity in Third-Party Proceedings. Notwithstanding any other
provisions of this Agreement and except as provided in Section 8, to the Maximum
Extent Permitted by Law, the Company shall indemnify Indemnitee in accordance
with the provisions of this Section 3 in the event the Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of an Alkermes Company or any Enterprise to
procure a judgment in its favor relating in whole or in part to an Indemnifiable
Event.  Pursuant to this Section 3, Indemnitee shall be indemnified against all
Expenses, judgments, fines, liabilities, losses, damages and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Alkermes Group or
Enterprise, as applicable, and, in the case of a criminal proceeding, had no
reasonable cause to believe that his or her conduct was unlawful; provided,
however, that the Company has no obligation to indemnify the Indemnitee for
amounts paid in settlement without the Company’s prior written consent.

 

Section 4.Indemnity in Proceedings by or in the Right of an Alkermes Company or
an Enterprise.  Notwithstanding any other provisions of this Agreement and
except as provided in Section 8, to the Maximum Extent Permitted by Law, the
Company shall indemnify

-4-

 

--------------------------------------------------------------------------------

 

Indemnitee in accordance with the provisions of this Section 4 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding by or
in the right of an Alkermes Company or any Enterprise to procure a judgment in
its favor relating in whole or in part to an Indemnifiable Event.  Pursuant to
this Section 4, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by him or her or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Alkermes Group or Enterprise, as applicable.  No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to an Alkermes Company or any Enterprise,
unless and only to the extent that the court of common pleas of the judicial
district embracing the county in which the registered office of such Alkermes
Company or Enterprise is located or any court in which the Proceeding was
brought or any court in which a ruling or determination was made in relation
thereto shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification for such expenses as the court of
common pleas or other court deems proper.

 

Section 5.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement and except
as provided in Section 8, to the extent that Indemnitee is a party to or a
participant in any Proceeding or defense of any claim, issue or matter therein,
relating in whole or in part to an Indemnifiable Event, and Indemnitee is
successful, on the merits or otherwise, then the Company shall indemnify
Indemnitee, to the Maximum Extent Permitted by Law, against all Expenses
actually and reasonably incurred by him or her in connection therewith.  If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee, to the
Maximum Extent Permitted by Law, against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with each
successfully resolved claim, issue or matter.  For purposes of this Section 5
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

Section 6.Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party and is not threatened to be made a party, to the Maximum Extent
Permitted by Law, he or she shall be indemnified against all Expenses actually
and reasonably incurred by him or her or on his or her behalf in connection
therewith.

 

Section 7.Additional Indemnification.

Except as provided in Section 8, notwithstanding any limitation in Sections 3, 4
or 5, the Company shall indemnify Indemnitee, to the Maximum Extent Permitted by
Law, if Indemnitee is a party to or is threatened to be made a party to any
Proceeding (including a Proceeding by or in the right of an Alkermes Company or
an Enterprise to procure a judgment in

-5-

 

--------------------------------------------------------------------------------

 

its favor) against all Expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee in connection with the
Proceeding.

Section 8.Exclusions.  Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement:

(a)to make any indemnity for, or advancement of, amounts otherwise indemnifiable
hereunder (or for which advancement is provided hereunder) if and to the extent
that Indemnitee has otherwise actually received such amounts under any insurance
policy, contract, agreement or otherwise, except with respect to any excess
beyond the amount paid under any such insurance policy, contract, agreement or
other indemnity provision;

(b)to make any indemnity for an accounting of profits made from the purchase and
sale (or sale and purchase) by Indemnitee of securities of the Parent or any
Enterprise within the meaning of Section 16(b) of the Exchange Act or similar
provisions of applicable statutory law or common law;

(c)to make any indemnity or advancement hereunder in connection with any
Proceeding made on account of Indemnitee’s conduct which is determined by final
judgment or other final adjudication to have constituted a breach of
Indemnitee’s duty of loyalty or other fiduciary duty to an Alkermes Company, an
Enterprise, or their respective stockholders or an act or omission not in good
faith or which involved intentional misconduct or a knowing violation of the
law;

(d)to make any indemnity or advancement in connection with any Proceeding (or
any part of any Proceeding) initiated by Indemnitee, including any Proceeding
(or any part of any Proceeding) initiated by Indemnitee against an Alkermes
Company, an Enterprise or any director, officer, employee or other indemnitee of
an Alkermes Company or an Enterprise, unless (i) the Board or the Parent Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law,
(iii) such Proceeding (or any part of any Proceeding) is initiated after a
Change of Control has occurred after the date of this Agreement or (iv) such
Proceeding (or any part of any Proceeding) is brought to establish or enforce a
right to indemnification under this Agreement or any other law, statute or rule;
or

(e)to make any indemnity or advancement that is expressly prohibited by
applicable law.

Indemnitee acknowledges and agrees that to the extent Indemnitee has rights to
indemnification, advancement of expenses and/or insurance provided by or on
behalf of an Enterprise, such Enterprise shall be the indemnitor of first resort
(i.e., such Enterprise’s obligations to Indemnitee are primary and any
obligation of the Company to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by Indemnitee are secondary).

 

Section 9.Advances of Expenses.  The Company shall advance, to the Maximum
Extent Permitted by Law, the Expenses incurred by Indemnitee in connection with
any Proceeding, and such advancement shall be made within twenty (20) days after
the receipt by the

-6-

 

--------------------------------------------------------------------------------

 

Company of a statement or statements requesting such advances (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement which shall constitute
an undertaking providing that Indemnitee undertakes to the maximum extent
required by law to repay the advance if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the
Company.  The right to advances under this paragraph shall in all events
continue until final disposition of any Proceeding, including any appeal
therein.  Nothing in this Section 9 shall limit Indemnitee’s right to
advancement pursuant to Section 13(e) of this Agreement.

 

Section 10.Procedure for Notification and Defense of Claim.

(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request therefor and, if Indemnitee so chooses pursuant to
Section 11 of this Agreement, such written request shall also include a request
for Indemnitee to have the right to indemnification determined by Independent
Counsel.

 

(b)The Company will be entitled to participate in the Proceeding at its own
expense.

 

Section 11.Procedure Upon Application for Indemnification.

 

(a)Upon written request by Indemnitee for indemnification pursuant to Section
10(a), a determination, if such determination is required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (i) by Independent Counsel in a written opinion to the Board if Indemnitee
so requests in such written request for indemnification pursuant to Section
10(a), or (ii) by the Company in accordance with applicable law if Indemnitee
does not so request such determination be made by Independent Counsel.  In the
case that such determination is made by Independent Counsel, a copy of
Independent Counsel’s written opinion shall be delivered to Indemnitee and, if
it is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten (10) days after such
determination.  Indemnitee shall cooperate with the Independent Counsel or the
Company, as applicable, making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such counsel or the
Company, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Independent Counsel or the Company shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to

-7-

 

--------------------------------------------------------------------------------

 

indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(b)In the event that Indemnitee exercises his or her right to have his or her
entitlement to indemnification determined by Independent Counsel pursuant to
clause (i) of Section 11(a), the Independent Counsel shall be selected by
Indemnitee and notification shall be provided to the Company in writing.  The
Company may, within ten (10) days after written notice of such selection,
deliver to Indemnitee a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit.  If,
within twenty (20) days after the later of (i) submission by Indemnitee of a
written request for indemnification and Independent Counsel pursuant to Sections
10(a) and 11(a)(i) hereof, respectively, and (ii) the final disposition of the
Proceeding, including any appeal therein, no Independent Counsel shall have been
selected without objection, Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate.   The person with respect to whom all objections are
so resolved or the person so appointed shall act as Independent Counsel under
Section 11(a) hereof.  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 13(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

Section 12.Presumptions and Effect of Certain Proceedings.

 

(a)In making a determination with respect to entitlement to indemnification
hereunder, it shall be presumed that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 10(a) of this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
of any determination contrary to that presumption. Neither (i) the failure of
the Company or of Independent Counsel to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor (ii) an actual determination by the Company or by Independent
Counsel that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

(b)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be

-8-

 

--------------------------------------------------------------------------------

 

in or not opposed to the best interests of the Alkermes Group or Enterprise, as
applicable, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his or her conduct was unlawful.

(c)The knowledge and/or actions, or failure to act, of any Representative of an
Alkermes Company or any Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

Section 13.Remedies of Indemnitee.

(a)Subject to Section 13(f), in the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 11(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification that does not include a request for Independent
Counsel, (iv) payment of indemnification is not made pursuant to Section 5 or 6
or the last sentence of Section 11(a) of this Agreement within ten (10) days
after receipt by the Company of a written request therefor or (v) payment of
indemnification pursuant to Section 3, 4 or 7 of this Agreement is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication by
a court of his or her entitlement to such indemnification or advancement.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within one hundred and eighty (180) days following the date on which Indemnitee
first has the right to commence such proceeding pursuant to this Section 13(a);
provided, however, that the foregoing time limitation shall not apply in respect
of a proceeding brought by Indemnitee to enforce his or her rights under Section
5 of this Agreement. The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.

 

(b)In the event that a determination shall have been made pursuant to Section
11(a) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 13 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.
In any judicial proceeding or arbitration commenced pursuant to this Section 13,
the Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement, as the case may be.

 

(c) If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

-9-

 

--------------------------------------------------------------------------------

 

(d)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  

 

(e)The Company shall indemnify Indemnitee against any and all Enforcement
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefor) advance, to the Maximum
Extent Permitted by Law, such Enforcement Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any liability insurance policies maintained by any Alkermes Company for coverage
of any Representatives of the Alkermes Group, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement or
insurance recovery, as the case may be, in the suit for which indemnification or
advancement is being sought.  

(f)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
therein.

 

Section 14.Non-exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)The rights of indemnification and to receive advancement as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the articles of association,
bylaws or other governing documents of any Alkermes Company or Enterprise, any
agreement, a vote of shareholders or a resolution of directors, or
otherwise.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in Pennsylvania law, whether by statute or judicial
decision, permits greater indemnification or advancement than would be afforded
currently under the articles of association, bylaws or other governing documents
of an Alkermes Company and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b)To the extent that any Alkermes Company maintains an insurance policy or
policies providing liability insurance for Representatives of the Alkermes Group
or of any other Enterprise, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such Representative under such policy or policies.
If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, an Alkermes Company has liability insurance in effect covering
Representatives of the Alkermes Group, the Company shall give prompt notice of
the commencement of such

-10-

 

--------------------------------------------------------------------------------

 

proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

(c)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

Section 15. Duration of Agreement.  This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a Representative of the Parent, any other Alkermes
Company, and/or an Enterprise or (b) one (1) year after the final termination of
any Proceeding, including any appeal, then pending in respect of which
Indemnitee is granted rights of indemnification or advancement hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 13 of this Agreement
relating thereto.

Section 16.Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and his or her heirs, executors and administrators.  The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation, division or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Parent or the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

Section 17.Severability.  If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
Maximum Extent Permitted by Law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

Section 18.Enforcement.

 

(a)The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, secretary, and/or officer of an Alkermes
Company or any other Enterprise,

-11-

 

--------------------------------------------------------------------------------

 

and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, secretary, and/or officer of an Alkermes Company or any
other Enterprise.

(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the charters, the bylaws, the articles of
association and other governing documents of the applicable Alkermes Companies,
any indemnification agreement entered into by Indemnitee with the Parent and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

Section 19.Modification and Waiver.  No supplement, modification or amendment,
or waiver of any provision, of this Agreement shall be binding unless executed
in writing by the parties thereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

 

Section 20.Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement as provided
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

 

Section 21.Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

 

(a)If to Indemnitee, at such address as Indemnitee shall provide to the Company.

(b)If to the Company to:

 

 

Alkermes, Inc.

852 Winter Street

Waltham, Massachusetts 02451

Attn.: Chief Legal Officer

Fax No.: 781-890-0524

 

or to any other address as may have been furnished to Indemnitee by the Company.

-12-

 

--------------------------------------------------------------------------------

 

Section 22.Contribution.  To the Maximum Extent Permitted by Law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any Proceeding in such proportion as is deemed fair
and reasonable in light of all of the circumstances in order to reflect (i) the
relative benefits received by the applicable Alkermes Company or Companies and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of  the applicable Alkermes
Company or Companies (and its or their Representatives) and Indemnitee in
connection with such event(s) and/or transactions.

Section 23.Applicable Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania,
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 13(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in a court of competent jurisdiction in the Commonwealth
of Pennsylvania (a “Pennsylvania Court”), and not in any other state or federal
court in the United States of America or any court in any other country, (ii)
consent to submit to the exclusive jurisdiction of the Pennsylvania Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) consent to service of process at the address set forth in
Section 20 of this Agreement with the same legal force and validity as if served
upon such party personally within the Commonwealth of Pennsylvania, (iv) waive
any objection to the laying of venue of any such action or proceeding in the
Pennsylvania Court, and (v) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Pennsylvania Court has been
brought in an improper or inconvenient forum.

Section 24.Identical Counterparts.  This Agreement may be executed in one or
more counterparts (including by facsimile or .pdf), each of which shall for all
purposes be deemed to be an original but all of which together shall constitute
one and the same Agreement. Only one such counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

Section 25.Miscellaneous.  The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.




-13-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

 

ALKERMES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indemnitee

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

Current Indemnitee Address/Phone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page – Alkermes, Inc.]

-14-

 